               Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 1 of 7



 1                                                                     Honorable Benjamin H. Settle

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA

 8   CEDAR PARK ASSEMBLY OF GOD OF                    )             Civil No. 3:19-cv-05181
     KIRKLAND, WASHINGTON,                            )
 9                                                    )    PLAINTIFF’S MOTION FOR LEAVE
                  Plaintiff,                          )      TO FILE SECOND AMENDED
10                                                    )      VERIFIED COMPLAINT AND
          v.                                          )       MEMORANDUM OF LAW IN
11                                                    )               SUPPORT
     MYRON “MIKE” KREIDLER, in his official           )
12   capacity as Insurance Commissioner for the State )           Noting Date: July 19, 2019
     of Washington; JAY INSLEE, in his official
13   capacity as Governor of the State of Washington,

                  Defendants.
14
             Plaintiff Cedar Park Assembly of God of Kirkland, Washington respectfully moves this
15
     Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for leave to file its Second
16
     Amended Verified Complaint, a copy of which is attached hereto.
17
             Plaintiff’s First Amended Verified Complaint challenges the constitutionality of SB 6219
18
     (codified at RCW § 48.43.072 and § 48.43.073), which requires Washington employers to provide
19
     abortion and abortifacient coverage in their employee health plans. The new complaint maintains
20
     the same counts against the same Defendants from Plaintiff’s First Amended Verified Complaint,
21
     but adds a specific challenge to the constitutionality of the limited religious exemption in RCW
22
     § 48.43.065. The new complaint also corrects two factual discrepancies that have been discovered
23

24   Plaintiff’s Motion for Leave to File Second                    ALLIANCE DEFENDING FREEDOM
                                                                         15100 N. 90th Street
     Amended Verified Complaint                      1                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                     (480) 444-0020
                 Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 2 of 7



 1   since the First Amended Verified Complaint was filed: (1) that Cedar Park’s current employee

 2   health insurance plan currently inadvertently includes coverage for abortifacients (contrary to

 3   information previously provided by the Church’s insurance broker), and (2) the deadline for Cedar

 4   Park to renew its health insurance plan is September 1, 2019, not August 1, 2019, as previously

 5   believed.

 6                                      FACTUAL BACKGROUND

 7           Cedar Park filed its Verified Complaint on March 8, 2019. ECF No. 1. Under Rule 15(a)(1),

 8   Cedar Park amended its complaint as a matter of course, and filed its First Amended Verified

 9   Complaint on April 2, 2019. ECF No. 20. On April 17, 2019, Defendants filed their Motion to

10   Dismiss, ECF No. 25, and briefing on the motion was completed on May 24, 2019. ECF No. 28,

11   32. Cedar Park filed a Motion for Preliminary Injunction on May 13, 2019, ECF. No. 29, and

12   briefing on that motion was completed on June 21, 2019. ECF No. 35, 38.

13           In Defendants’ Reply in Support of Motion to Dismiss, ECF No. 32 (filed May 24, 2019),

14   and Defendants’ Opposition to Plaintiff’s Motion for Preliminary Injunction, ECF No. 35 (June

15   10, 2019), Defendants heavily relied on RCW § 48.43.065 to argue that Cedar Park will not be

16   forced to provide insurance coverage for abortion. In doing so, Defendants stated that Cedar Park

17   could be forced to pay increased premiums and fees to their carrier to cover the items not directly

18   covered by their plan if Cedar Park asserts the religious objection in RCW § 48.43.065. ECF No.

19   32 at 4; ECF No. 35. at 12–13. Defendants also confirmed that the religious objection available to

20   health care providers like Catholic hospitals is much more favorable than that available to Cedar

21   Park, and Defendants admitted that some religious objectors are treated differently. ECF No. 35 at

22   16.

23

24   Plaintiff’s Motion for Leave to File Second                      ALLIANCE DEFENDING FREEDOM
                                                                           15100 N. 90th Street
     Amended Verified Complaint                       2                 Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                       (480) 444-0020
               Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 3 of 7



 1           After reviewing Defendants’ arguments, it is now clear that Defendants interpret RCW

 2   § 48.43.065 in such a way that contributes to the constitutional injury caused by SB 6219 and its

 3   underlying statutory scheme. In particular, RCW § 48.43.065 treats some religious organizations

 4   more favorably than others. Cedar Park moves to amend its Complaint to specifically challenge

 5   RCW §48.43.065 in addition to SB 6219.

 6           Additionally, Defendants alleged in their Opposition to Plaintiff’s Motion for Preliminary

 7   Injunction that Cedar Park’s First Amended Verified Complaint contained factual errors, relying

 8   on insurance filings with the Office of the Insurance Commissioner. ECF No. 35 at 6. In particular,

 9   Defendants alleged that: (1) the renewal date for Cedar Park’s employee health insurance plan is

10   September 1, 2019, not August 1, 2019; and (2) Cedar Park’s employee health insurance plan

11   currently provides coverage for abortifacient contraceptives. Id. Cedar Park subsequently

12   investigated these allegations, determining that both were correct. Its group health plan does

13   currently provide coverage for abortifacients, despite repeated assurances from its insurance

14   broker that it did not. Cedar Park is now taking steps to exclude abortifacients from its group health

15   plan as soon as possible. Moreover, the Church’s plan renews on September 1 rather than August

16   1. Cedar Park seeks to amend its complaint to correct these recently discovered factual

17   discrepancies.

18                                                 ARGUMENT

19           Federal Rule of Civil Procedure 15 provides that “[t]he court should freely give leave [to

20   amend] when justice so requires.” In the Ninth Circuit, “[t]his policy is to be applied with extreme

21   liberality.” Eminence Capital, LLC, v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal

22   citations omitted). The Supreme Court has articulated the following factors the Court should

23   consider when deciding whether to grant leave to amend:

24   Plaintiff’s Motion for Leave to File Second                        ALLIANCE DEFENDING FREEDOM
                                                                             15100 N. 90th Street
     Amended Verified Complaint                         3                 Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                         (480) 444-0020
               Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 4 of 7



 1                   In the absence of any apparent or declared reason — such as undue
                     delay, bad faith or dilatory motive on the part of the movant,
 2                   repeated failure to cure deficiencies by amendments previously
                     allowed, undue prejudice to the opposing party by virtue of
 3                   allowance of the amendment, futility of amendment, etc. — the
                     leave sought should, as the rules require, be “freely given.”
 4
     Forman v. Davis, 371 U.S. 178, 182 (1962). “Not all of the factors merit equal weight,” and “it is
 5
     the consideration of prejudice to the opposing party that carries the greatest weight.” Eminence
 6
     Capital, 316 F.3d at 1052.
 7
             None of the Forman factors weighing against leave to amend apply here. The proposed
 8
     amendment will not cause prejudice because Defendants have already been defending the lawsuit
 9
     based on the fact that “RCW 48.43.065(3), 48.43.072, and 48.43.073 are part of the same
10
     regulatory scheme and must be read together….” Defs.’ Mot. to Dismiss at 10, ECF No. 25.
11
     Further, Defendants filed a Motion to Dismiss rather than an answer, so they have not yet even
12
     responded to the complaint.
13
             The request was not filed with any undue delay; Cedar Park became aware of the
14
     circumstances warranting amending its complaint when Defendants filed their Reply in Support
15
     of Motion to Dismiss on May 24, 2019, ECF No. 32, and upon Defendants’ filing of its Opposition
16
     to Plaintiff’s Motion for Preliminary Injunction, ECF No. 35, on June 10.
17
             Cedar Park has not failed to correct any deficiencies in its complaint with its prior
18
     amendments. The new information prompting the need for Cedar Park’s Second Amended
19
     Verified Complaint was only discovered after Cedar Park filed its First Amended Verified
20
     Complaint.
21
             Cedar Park is not requesting this relief in bad faith or for any dilatory reasons. Rather,
22
     Cedar Park seeks to amend to specifically challenge RCW § 48.43.065, which—in conjunction
23

24   Plaintiff’s Motion for Leave to File Second                     ALLIANCE DEFENDING FREEDOM
                                                                          15100 N. 90th Street
     Amended Verified Complaint                       4                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                      (480) 444-0020
               Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 5 of 7



 1   with SB 6219—violates Cedar Park’s federal constitutional rights. Cedar Park also seeks to amend

 2   to correct inadvertently incorrect factual allegations in its First Amended Verified Complaint.

 3           The proposed amendments are not futile. Defendants’ interpretation of RCW § 48.43.065

 4   indicates that statute significantly contributes to the constitutional injury suffered by Cedar Park

 5   due to SB 6219 and its underlying statutory scheme.

 6                                                 CONCLUSION

 7           For all of the foregoing reasons, Plaintiff respectfully requests that the Court grant Cedar

 8   Park’s motion for leave to file its Second Amended Verified Complaint.

 9                   Respectfully submitted this 3rd day of July 2019,

10                                                 By: s/Kevin H. Theriot
                                                   Kristen K. Waggoner (WSBA #27790)
11                                                 Kevin H. Theriot (AZ Bar #030446)*
                                                   Elissa M. Graves (AZ Bar #030670)*
12                                                 ALLIANCE DEFENDING FREEDOM
                                                   15100 N. 90th Street
13                                                 Scottsdale, Arizona 85260
                                                   Telephone: (480) 444-0020
14                                                 Facsimile: (480) 444-0025
                                                   Email: kwaggoner@adflegal.org
15                                                        ktheriot@adflegal.org
                                                          egraves@adflegal.org
16                                                 David A. Cortman (GA Bar #188810)*
                                                   Alliance Defending Freedom
17                                                 1000 Hurricane Shoals Rd. NE
                                                   Suite D-1100
18                                                 Lawrenceville, GA 30040
                                                   Telephone: (770) 339-0774
19                                                 Email: dcortman@adflegal.org
                                                   Counsel for Plaintiff
20
                                                   Attorneys for Plaintiff Cedar Park Assembly of God of
21                                                 Kirkland, Washington
                                                   * Admitted pro hac vice
22

23

24   Plaintiff’s Motion for Leave to File Second                         ALLIANCE DEFENDING FREEDOM
                                                                              15100 N. 90th Street
     Amended Verified Complaint                           5                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                          (480) 444-0020
               Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 6 of 7



 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on July 3, 2019, I electronically filed the foregoing document with

 3   the Clerk of Court using the CM/ECF system, which will send notification of such filing to the

 4   following:

 5                                           Jeffrey Todd Sprung
                                               Paul M. Crisalli
 6                                       ATTORNEY GENERAL’S OFFICE
                                                  800 5th Ave
 7                                                 Ste 2000
                                              Seattle, WA 98104
 8
                                              Joyce A. Roper
 9                                       ATTORNEY GENERAL’S OFFICE
                                               PO Box 40109
10                                          Olympia, WA 98504

11                                            Marta U. DeLeon
                                         ATTORNEY GENERAL’S OFFICE
12                                             PO Box 40100
                                            Olympia, WA 98504
13                                         Counsel for Defendants

14

15                  DATED: July 3, 2019            s/Kevin H. Theriot
                                                   Kristen K. Waggoner (WSBA #27790)
16                                                 Kevin H. Theriot (AZ Bar #030446)*
                                                   Elissa M. Graves (AZ Bar #030670)*
17                                                 ALLIANCE DEFENDING FREEDOM
                                                   15100 N. 90th Street
18                                                 Scottsdale, Arizona 85260
                                                   Telephone: (480) 444-0020
19                                                 Facsimile: (480) 444-0025
                                                   Email: kwaggoner@adflegal.org
20                                                        ktheriot@adflegal.org
                                                          egraves@adflegal.org
21
                                                   David A. Cortman (GA Bar #188810)*
22                                                 ALLIANCE DEFENDING FREEDOM
                                                   1000 Hurricane Shoals Rd. NE
23                                                 Suite D-1100
                                                   Lawrenceville, GA 30040
24   Plaintiff’s Motion for Leave to File Second                       ALLIANCE DEFENDING FREEDOM
                                                                            15100 N. 90th Street
     Amended Verified Complaint                        6                 Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                        (480) 444-0020
               Case 3:19-cv-05181-BHS Document 42 Filed 07/03/19 Page 7 of 7



 1                                                 Telephone: (770) 339-0774
                                                   Email: dcortman@adflegal.org
 2
                                                   Attorneys for Plaintiff Cedar Park Assembly of God
 3                                                 of Kirkland, Washington

 4                                                 * Admitted pro hac vice

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Plaintiff’s Motion for Leave to File Second                      ALLIANCE DEFENDING FREEDOM
                                                                           15100 N. 90th Street
     Amended Verified Complaint                        7                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                       (480) 444-0020
